*342The Supreme Court affirmed the judgment of the Common. Pleas on November 3, 1879, in the following opinion:
Per Curiam.
It is too clear for argument that trover was not the proper form of action in this case. It was for the amount of premiums on policies of life insurance, received by the defendant as an agent of the plaintiffs, for which he was to have a percentage. When he received tlie money he was simply liable to account and pay over the balance. There was no obligation to pay the-identical coin or note, or notes he had received. We adopt the opinion of the President of the Court below, on the motion for a new trial, as the opinion of this Court.
Judgment affirmed.